Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT


 
This SHARE EXCHANGE AGREEMENT, dated as of March 24, 2014 (the “Agreement”) by
and among CMG HOLDINGS GRORP, INC., a Nevada corporation (“CMG”), GOOD GAMING,
INC., a corporation incorporated under the laws of Illinois (“Good Gaming”), and
shareholders of Good Gaming named on the signature pages attached hereto (the
“Good Gaming Shareholders”).

 
WHEREAS, the authorized capital of CMG consists of 450,000,000 shares of common
stock, par value $.001 per share (the “CMG Common Stock"), with 283,082,826
shares issued and outstanding;

 
WHEREAS, the Good Gaming Shareholders collectively own 100% of the total
outstanding shares of common stock of Good Gaming (“GG Common Stock”);
 
WHEREAS, each Good Gaming Shareholder believes it is in his, her or its best
interest to exchange with CMG 100% of all the equity interests of Good Gaming
which Good Gaming Shareholders hold and the capital contribution by CMG for the
number of shares of CMG Common Stock as provided in Section 1.1 herein;
 
WHEREAS, it the intention of the parties that:  (i) said exchange of shares
shall qualify as a tax-free reorganization under Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”); and (ii) said exchange
shall qualify as a transaction in securities exempt from registration or
qualification under the Securities Act of 1933, as amended and in effect on the
date of this Agreement (the “1933 Act”).

 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
EXCHANGE OF GOOD GAMING SECURITIES FOR COMMON STOCK

 
Section 1.1                      Agreement of  Good Gaming Shareholders and CMG
to Exchange CMG Common Stock for all equity interests of Good Gaming.  On the
Closing Date (as hereinafter defined) and upon the terms and subject to the
conditions set forth in this Agreement, the Good Gaming Shareholders shall sell,
assign, transfer, convey and deliver all of the GG Common Stock to CMG, and CMG
shall accept a total of 1,000 shares GG Common Stock from Good Gaming
Shareholders (representing 100% of the total number of GG Common Stock issued
and outstanding) in exchange for (i) the issuance to the Good Gaming
Shareholders of a total of 5,000,000 shares of CMG Common Stock, and (ii) the
capital contribution previously made by CMG for the purchase of equipment of
Good Gaming as set forth on Schedule II.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.2                      Closing.  The closing of the exchange to be
made pursuant to this Agreement (the "Closing") shall take place at 10:00 a.m.
E.S.T. on the second business day after the conditions to closing set forth in
Articles V and VI have been satisfied or waived, or at such other time and date
as the parties hereto shall agree in writing (the "Closing Date"). At the
Closing, the Good Gaming Shareholders shall cause CMG to be registered as the
shareholder of a total of 1,000 shares of the GG Common Stock representing 100%
of the outstanding shares of GG Common Stock on the book of Good Gaming.  In
full consideration for all equity interests of Good Gaming, CMG shall issue to
the Good Gaming Shareholders an aggregate of 5,000,000 shares of CMG Common
Stock as set forth on Schedule I.
 
Section 1.3                      Tax Treatment. The exchange described herein is
intended to comply with Section 368(a)(1)(B) of the Code, and all applicable
regulations thereunder.  In order to ensure compliance with said provisions, the
parties agree to take whatever steps may be necessary, including, but not
limited to, the amendment of this Agreement.
 
Section 1.4                      Incentive Plan.                                
CMG, Good Gaming and the Good Gaming Shareholders hereby agree that after the
consummation of the transactions hereunder, directors, officers and employees of
Good Gaming as designated by the board of directors of CMG shall be entitled to
receive up to 30% of the “net profits” of Good Gaming as set forth and defined
in an incentive payment program to be adopted by CMG for Good Gaming stock
incentive plan of Good Gaming to be adopted by the board of directors of Good
Gaming within 45 days of the Closing Date.

 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES OF CMG

 
CMG hereby represents, warrants and agrees as follows:

 
Section 2.1                      Corporate Organization.  CMG is a corporation
duly organized, validly existing and in good standing under the laws of Nevada,
and has all requisite corporate power and authority to own its properties and
assets and to conduct its business as now conducted and is duly qualified to do
business in good standing in each jurisdiction in which the nature of the
business conducted by CMG or the ownership or leasing of its properties makes
such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a material adverse
effect on the business, operations, properties, assets, condition or results of
operation of CMG (a "Material Adverse Effect");


 
2

--------------------------------------------------------------------------------

 
Section 2.2   Capitalization of CMG.  The authorized capital stock of CMG
consists of 450,000,000 shares of Common Stock and 10,000,000 shares of
preferred stock, par value $.001. Of such authorized capital, 234,082,826 shares
of Common Stock are issued and outstanding as of the date hereof. All of the
Common Stock to be issued pursuant to this Agreement have been duly authorized
and will be validly issued, fully paid and non-assessable and no personal
liability will attach to the ownership thereof.  As of the date of this
Agreement there are and as of the Closing Date, immediately prior to the
consummation of this Agreement, there will be, no outstanding options, warrants,
agreements, commitments, conversion rights, preemptive rights or other rights to
subscribe for, purchase or otherwise acquire any shares of capital stock or any
un-issued or treasury shares of capital stock of CMG, except for the Common
Stock to be issued pursuant to this Agreement.

 
Section 2.3                      Authorization and Validity of Agreements.  CMG
has all corporate power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement by CMG and
the consummation by CMG of the transactions contemplated hereby have been duly
authorized by all necessary corporate action of CMG, and no other corporate
proceedings on the part of CMG are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.

 
Section 2.4                      No Conflict or Violation.  The execution,
delivery and performance of this Agreement by CMG does not and will not violate
or conflict with any provision of its Articles of Incorporation or By-laws, and
does not and will not violate any provision of law, or any order, judgment or
decree of any court or other governmental or regulatory authority, nor violate
or result in a breach of or constitute (with due notice or lapse of time or
both) a default under, or give to any other entity any right of termination,
amendment, acceleration or cancellation of, any contract, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which CMG is a party or by which it is bound or to which any of their
respective  properties or assets is subject, nor will it result in the creation
or imposition of any lien, charge or encumbrance of any kind whatsoever upon any
of the properties or assets of CMG, nor will it result in the cancellation,
modification, revocation or suspension of any of the licenses, franchises,
permits to which CMG is bound.

 
Section 2.5                      Consents and Approvals.  No consent, waiver,
authorization or approval of any governmental or regulatory authority, domestic
or foreign, or of any other person, firm or corporation, is required in
connection with the execution and delivery of this Agreement by CMG or
performance by CMG of its obligations hereunder.

 
Section 2.6                      Survival.  Each of the representations and
warranties set forth in this Article II shall be deemed represented and made by
CMG at the Closing as if made at such time and shall survive the Closing for a
period terminating on the first anniversary of the date of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF GOOD GAMING
 
Good Gaming represents, warrants and agrees as follows:

 
Section 3.1                      Corporate Organization.

 
(a)           Good Gaming is duly organized, validly existing and in good
standing under the laws of Illinois and has all requisite corporate power and
authority to own its properties and assets and to conduct its business as now
conducted and is duly qualified to do business in good standing in each
jurisdiction in where the nature of the business conducted by Good Gaming or the
ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition, results of operation or prospects of Good Gaming
(a "Material Adverse Effect").

 
(b)           Copies of the Articles of Incorporation of Good Gaming, with all
amendments thereto to the date hereof, have been furnished to CMG, and such
copies are accurate and complete as of the date hereof.  Good Gaming does not
own or maintain any minute books that contain the minutes of all meetings of the
Board of Directors and the shareholders of Good Gaming as of the date of this
Agreement.

 
Section 3.2                      Capitalization of Good Gaming; Title to the
Good Gaming Equity Interests.  On the Closing Date, immediately before the
transactions to be consummated pursuant to this Agreement, Good Gaming will have
a total of 1,000 shares of GG Common Stock issued and outstanding. As of the
date of this Agreement there are and as of the Closing Date, immediately prior
to the consummation of this Agreement, there will be, no outstanding options,
warrants, agreements, commitments, conversion rights, preemptive rights or other
rights to subscribe for, purchase or otherwise acquire any shares of capital
stock or any un-issued or treasury shares of capital stock of Good Gaming.

 
Section 3.3                      Subsidiaries and Equity Investments.  Good
Gaming does not own any subsidiaries or equity interest in corporations,
partnerships or joint ventures.

 
 
4

--------------------------------------------------------------------------------

 
Section 3.4                      No Conflicts. The execution, delivery and
performance of this Agreement by Good Gaming and the consummation by Good Gaming
of the transactions contemplated hereby and thereby will not (i) conflict with
or result in a violation of any provision of the Articles of Incorporation or
By-laws, or (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which with notice or lapse of
time or both could become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which Good Gaming is a party,
or (iii)  result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which Good Gaming or its
securities are subject) applicable to Good Gaming or by which any property or
asset of Good Gaming is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect).  Good
Gaming is not in violation of its Articles of Incorporation, By-laws or other
organizational documents and Good Gaming is not in default (and no event has
occurred which with notice or lapse of time or both could put Good Gaming in
default) under, and Good Gaming has not taken any action or failed to take any
action that would give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
Good Gaming is a party or by which any property or assets of Good Gaming is
bound or affected, except for possible defaults as would not, individually or in
the aggregate, have a Material Adverse Effect. The businesses of Good Gaming, if
any, are not being conducted, and shall not be conducted in violation of any
law, ordinance or regulation of any governmental entity.  Except as specifically
contemplated by this Agreement and as required under the 1933 Act and any
applicable state securities laws, Good Gaming is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency, regulatory agency, self-regulatory organization or
stock market or any third party in order for it to execute, deliver or perform
any of its obligations under this Agreement in accordance with the terms hereof
or thereof.  All consents, authorizations, orders, filings and registrations
which Good Gaming is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof.

 
Section 3.5                      Disclosure.  This Agreement, the schedules
hereto and any certificate attached hereto or delivered in accordance with the
terms hereby by or on behalf of Good Gaming in connection with the transactions
contemplated by this Agreement, when taken together, do not contain any untrue
statement of a material fact or omit any material fact necessary in order to
make the statements contained herein and/or therein not misleading.
 
Section 3.6                      Survival.  Each of the representations and
warranties set forth in this Article III shall be deemed represented and made by
Good Gaming at the Closing as if made at such time and shall survive the Closing
for a period terminating on the first anniversary of the date of this Agreement.
 


 
5

--------------------------------------------------------------------------------

 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF GOOD GAMING SHAREHOLDERS


 
Each Good Gaming Shareholders represents, warrants and agrees as follows:

 
Section 4.1                      Authorization and Validity of Agreements. Each
Good Gaming Shareholder has all entity power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby and the execution and delivery of this
Agreement by such Good Gaming Shareholders and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action and no other proceedings on the part of the Good Gaming Shareholders are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. No approvals by the shareholders of Good Gaming are
required for Good Gaming Shareholders to consummate the transactions
contemplated hereby.

 
Section 4.2                      Title to Securities. Each Good Gaming
Shareholder is a record and beneficial owner of respective shares of GG Common
Stock as set forth on Schedule I and has sole managerial and dispositive
authority with respect to the number of shares as set forth in Schedule I.  None
of the Good Gaming Shareholders has granted any person a proxy with respect to
any of the GG Common Stock that has not expired or been validly withdrawn.  The
delivery by the Good Gaming Shareholders to CMG pursuant to this Agreement will
vest in the CMG’s legal and valid title to the GG Common Stock, free and clear
of all liens, security interests, adverse claims or other encumbrances of any
character whatsoever, other than restrictions on the resale of the Securities
under applicable securities laws (“Encumbrances”).

 
Section 4.3                      Brokers, Finders, and Agents.  None of the Good
Gaming Shareholders is directly or indirectly, obligated to anyone acting as
broker, finder or in any other similar capacity in connection with this
Agreement or the transactions contemplated hereby.  No person has or,
immediately following the consummation of the transactions contemplated by this
Agreement, will have, any right, interest or valid claim against CMG, Good
Gaming or Good Gaming Shareholders for any commission, fee or other compensation
as a finder or broker in connection with the transactions contemplated by this
Agreement, nor are there any brokers’ or finders’ fees or any payments or
promises of payment of similar nature, however characterized, that have been
paid or that are or may become payable in connection with the transactions
contemplated by this Agreement, as a result of any agreement or arrangement made
by the Good Gaming Shareholders.

 
Section 4.4                      No Conflict or Violation.  The execution,
delivery and performance of this Agreement by Good Gaming Shareholders does not
and will not violate or conflict with any provision of the constituent documents
of the Good Gaming Shareholders, and does not and will not violate any provision
of law, or any order, judgment or decree of any court or other governmental or
regulatory authority.

 
Section 4.5                      Investment Representations.  (a) All of the
Common Stock to be acquired by Good Gaming Shareholders pursuant to this
Agreement will be acquired hereunder solely for the account of Good Gaming
Shareholders, for investment, and not with a view to the resale or distribution
thereof. The Good Gaming Shareholders shall be able to bear any economic risks
associated with Good Gaming Shareholders’ investment in the CMG Common Stock.
The Good Gaming Shareholders have had full access to all the information
concerning the Share Exchange Transaction and CMG the Good Gaming Shareholders
consider necessary or appropriate to make an informed investment decision with
respect to the CMG Common Stock to be acquired under this Agreement.

 
 
6

--------------------------------------------------------------------------------

 
Section 4.6                      Good Gaming Shareholders Status.

 
Each Good Gaming Shareholder is an “accredited” investor as such term is defined
in Rule 501(a) of Regulation D promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable Good Gaming Shareholders
to utilize the information made available by CMG to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment.  Each Good Gaming
Shareholder is able to bear the risk of such investment for an indefinite period
and to afford a complete loss thereof.  The Good Gaming Shareholders are not
required to be registered as a broker-dealer under Section 15 of the Securities
Exchange Act of 1934, as amended. The Good Gaming Shareholders understand that
CMG is relying on its representations and agreements for the purpose of
determining whether this transaction meets the requirements of the exemptions
afforded by the 1933 Act and certain state securities laws.
 
Section 4.7                      Reliance on Exemptions.  The Good Gaming
Shareholders understand that the CMG Common Stock is being offered and issued to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that CMG is relying upon,
among other things, the truth and accuracy of, and the Good Gaming Shareholders’
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Good Gaming Shareholders set forth herein in order to
determine the availability of such exemptions and the eligibility of the Good
Gaming Shareholders to acquire the CMG Common Stock. Each Good Gaming
Shareholder acknowledges and agrees that issuance of CMG Common Stock hereunder
is intended to be exempt from registration under the 1933 Act by virtue of
Section 4(2) of the 1933 Act, and Regulation D, Rule 506 promulgated thereunder
(“Regulation D”) and, accordingly, is being made to “accredited” investors, as
that term is defined in Regulation D.
 
Section 4.8                       Information.  Each Good Gaming Shareholder and
its advisors, if any, have been furnished with all materials relating to the
offer and sale of the CMG Common Stock which have been requested by such Good
Gaming Shareholder. Each Good Gaming Shareholder and its advisors, if any, have
been afforded the opportunity to ask questions of CMG.  Neither such inquiries
nor any other due diligence investigations conducted by such Good Gaming
Shareholder or its advisors, if any, or its representatives shall modify, amend
or affect the Good Gaming Shareholder’s right to rely on the representations and
warranties contained herein. Each Good Gaming Shareholder understands that its
investment in the Common Stock involves a high degree of risk and is able to
afford a complete loss of such investment. Each Good Gaming Shareholder has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision in respect of its acquisition of the Common
Stock.
 
Section 4.9                      No Governmental Review.  Each Good Gaming
Shareholder understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the CMG Common Stock or the fairness or suitability of the
investment in the CMG Common Stock nor have such authorities passed upon or
endorsed the merits of the offering of the CMG Common Stock.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 4.10                      Transfer or Resale.  Each Good Gaming
Shareholder understands:  (i) none of the CMG Common Stock has been or are being
registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Good Gaming Shareholders shall have delivered to
CMG an opinion of counsel, in a form reasonably acceptable to CMG, to the effect
that such CMG Common Stock to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) the Good Gaming Shareholders provide CMG with assurance reasonably
acceptable to CMG that such CMG Common Stock can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as
amended, (or a successor rule thereto) (collectively, “Rule 144”); (ii) any sale
of the CMG Common Stock made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the CMG Common Stock under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
Commission thereunder; and (iii) none of CMG or any other person is under any
obligation to register the CMG Common Stock under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

 
Section 4.11                      Good Gaming Capitalization. At the date of
this Agreement, the authorized capital stock of Good Gaming consists of 500
shares of GG Common Stock, of which 1,000 shares are issued and
outstanding.  Good Gaming has no other class or series of equity securities
authorized, issued, reserved for issuance or outstanding. There are (x) no
outstanding options, offers, warrants, conversion rights, contracts or other
rights to subscribe for or to purchase from Good Gaming, or agreements
obligating Good Gaming to issue, transfer, or sell (whether formal or informal,
written or oral, firm or contingent), shares of capital stock or other
securities of Good Gaming (whether debt, equity, or a combination thereof) or
obligating Good Gaming to grant, extend, or enter into any such agreement and
(y) no agreements or other understandings (whether formal or informal, written
or oral, firm or contingent) which require or may require Good Gaming to
repurchase any of its GG Common Stock.  There are no preemptive or similar
rights granted by Good Gaming with respect to Good Gaming’s capital
stock.  There are no anti-dilution or price adjustment provisions contained in
any security issued by Good Gaming.  Good Gaming is not a party to, and, to the
knowledge of the Good Gaming Shareholders, without inquiry, none of the
shareholders of Good Gaming is a party to, any registration rights agreements,
voting agreements, voting trusts, proxies or any other agreements, instruments
or understandings with respect to the voting of any shares of the capital stock
of Good Gaming, or any agreement with respect to the transferability, purchase
or redemption of any shares of the capital stock of Good Gaming. As of the
Closing Date, the Good Gaming Shareholders shall own 100% of the GG Common
Stock.  The outstanding GG Common Stock is all duly and validly authorized and
issued, fully paid and nonassessable. Good Gaming Shareholders will cause Good
Gaming not to issue, or resolve or agree to issue, any securities to any party
prior to the Closing.

 
Section 4.12                      Status of Securities.  The GG Common Stock (i)
have been duly authorized, validly issued, fully paid and are nonassessable, and
will be such at the Closing, (ii) were issued in compliance with all applicable
United States federal and state securities laws, and will be in compliance with
such laws at the Closing, (iii) subject to restrictions under this Agreement,
and applicable United States federal and state securities laws, have the rights
and preferences set forth in the Articles of Incorporation, as amended, and will
have such rights and preferences at the Closing, and (iv) are free and clear of
all Encumbrances and will be free and clear of all Encumbrances at the Closing
(other than Encumbrances created by the Purchaser and restrictions on the resale
of the Shares under applicable securities laws).

 
 
8

--------------------------------------------------------------------------------

 
Section 4.13                      Material Changes. Since the date of the latest
financial statements provided to CMG, except as disclosed herein, (i) there has
been no event that could result in a Material Adverse Effect, (ii) Good Gaming
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of the business
consistent with past practice, and (B) liabilities not required to be reflected
in the Good Gaming financial statements pursuant to GAAP, (iii) Good Gaming has
not altered its method of accounting or the identity of its auditors, (iv) Good
Gaming has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) Good Gaming has not
issued any equity securities (“Material Changes”).

 
Section 4.14                      Absence of Litigation.  There is no action,
suit, claim, proceeding, inquiry or investigation before or by any court, public
board, government agency, self-regulatory organization or body pending or
threatened in writing against or affecting Good Gaming.

 
Section 4.15                      Absence of Liabilities.  As of the Closing
Date, Good Gaming shall have no liabilities (contingent or otherwise) or
indebtedness outstanding, except as set forth on Schedule 4.15 (“Indebtedness”).
Good Gaming is not a guarantor or indemnitor of any indebtedness of any other
person, firm or corporation (together with the “Indebtedness”, the
“Obligations”).

 
Section 4.16                      No Agreements.  Except as set forth on
Schedule 4.16 hereto, Good Gaming is not a party to any agreement, commitment or
instrument, whether oral or written, which imposes any obligations or
liabilities on Good Gaming after the Closing.

 
Section 4.17                      Corporate Records.  All records and documents
relating to Good Gaming known to the Good Gaming Shareholders, including, but
not limited to, the books, shareholder lists, government filings, tax returns,
consent decrees, orders, and correspondence, financial information and records
(including any electronic files containing any financial information and
records), and other documents used in or associated with Good Gaming (the
“Corporate Records”) are true, complete and accurate in all material respects to
the best knowledge of the Good Gaming Shareholder.  The minute books of Good
Gaming known to the Good Gaming Shareholders contain true, complete and accurate
records of all meetings and consents in lieu of meetings of the Board of
Directors of Good Gaming (and any committees thereof), similar governing bodies
and shareholders (the “Minute Books”).  Copies of such Corporate Records of Good
Gaming and the Minute Books currently in the possession of Good Gaming, have
been heretofore delivered to CMG; the original Corporate Records and Minute
Books, to the extent such original Corporate Records and Minute Books exist,
will be delivered to CMG at Closing.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 4.18                      Survival.  Each of the representations and
warranties set forth in this Article IV shall be deemed represented and made by
the Good Gaming Shareholders at the Closing as if made at such time and shall
survive the Closing for a period terminating on the first anniversary of the
date of this Agreement.


ARTICLE V
 
COVENANTS


 
Section 5.1                      Certain Changes and Conduct of Business.

 
(a)           From and after the date of this Agreement and until the Closing
Date, Good Gaming shall not, and Good Gaming Shareholders shall cause Good
Gaming not to, carry out any business other than its current business and making
any governmental filings necessary and in a manner consistent with all
representations, warranties or covenants of Good Gaming and the shareholders of
Good Gaming and shall not and shall cause Good Gaming to not:

 
i.  
make any change in its Articles of Incorporation or Bylaws; issue any additional
shares of capital stock or equity securities or grant any option, warrant or
right to acquire any capital stock or equity securities or issue any security
convertible into or exchangeable for its capital stock or alter in any material
term of any of its outstanding securities or make any change in its outstanding
shares of capital stock or its capitalization, whether by reason of a
reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;

 
ii.  
A.           incur, assume or guarantee any indebtedness for borrowed money,
issue any notes, bonds, debentures or other corporate securities or grant any
option, warrant or right to purchase any thereof; or

 
 
B.
issue any securities convertible or exchangeable for debt or equity securities
of Good Gaming;

 
iii.  
make any sale, assignment, transfer, abandonment or other conveyance of any of
its assets or any part thereof;

 
iv.  
subject any of its assets, or any part thereof, to any lien or suffer such to be
imposed;

 
v.  
acquire any assets, raw materials or properties, or enter into any other
transaction;



 
10

--------------------------------------------------------------------------------

 
 
vi.  
enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee;

 
vii.  
make or commit to make any material capital expenditures;

 
viii.  
pay, loan or advance any amount to, or sell, transfer or lease any properties or
assets to, or enter into any agreement or arrangement with, any of its
affiliates;

 
ix.  
guarantee any indebtedness for borrowed money or any other obligation of any
other person;

 
x.  
fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;

 
xi.  
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
aspect;

 
xii.  
make any loan, advance or capital contribution to or investment in any person;

 
xiii.  
make any change in any method of accounting or accounting principle, method,
estimate or practice;

 
xiv.  
settle, release or forgive any claim or litigation or waive any right;

 
xv.  
commit itself to do any of the foregoing.



 
(b)           From and after the date of this Agreement and until the Closing
Date CMG shall:
 
1.  
continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;

 
2.  
conduct no business other than maintaining its corporate existence and making
necessary governmental filings; and



 
11

--------------------------------------------------------------------------------

 
 
3.  
keep its books of account, records and files in the ordinary course and in
accordance with existing practices.

 
Section 5.2                      Access to Properties and Records.  Good Gaming
shall afford CMG’s accountants, counsel and authorized representatives, and CMG
shall afford to Good Gaming’s accountants, counsel and authorized
representatives full access during normal business hours throughout the period
prior to the Closing Date (or the earlier termination of this Agreement) to all
of such parties’ properties, books, contracts, commitments and records and,
during such period, shall furnish promptly to the requesting party all other
information concerning the other party's business, properties and personnel as
the requesting party may reasonably request, provided that no investigation or
receipt of information pursuant to this Section 5.2 shall affect any
representation or warranty of or the conditions to the obligations of any party.
 
Section 5.4                      Consents and Approvals.  The parties shall:

 
(a) use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and

 
(b) diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained connection in with such transactions.

 
Section 5.5                      Public Announcement.  Unless otherwise required
by applicable law, the parties hereto shall consult with each other before
issuing any press release or otherwise making any public statements with respect
to this Agreement and shall not issue any such press release or make any such
public statement prior to such consultation.

 
Section 5.6                      Stock Issuance.  From and after the date of
this Agreement until the Closing Date, Good Gaming shall not issue any
additional shares of its capital stock or other securities or equity interests.
 
 
12

--------------------------------------------------------------------------------

 
ARTICLE VI


CONDITIONS TO OBLIGATIONS OF GOOD GAMING SHAREHOLDERS
 
The obligations of the Good Gaming Shareholders to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by Good Gaming Shareholders in their sole discretion:

 
Section 6.1                      Representations and Warranties of CMG. All
representations and warranties concerning CMG made in this Agreement shall be
true and correct on and as of the Closing Date as if again made by CMG as of
such date.

 
Section 6.2                      Agreements and Covenants.  CMG shall have
performed and complied in all material respects to all agreements and covenants
required by this Agreement to be performed or complied with by it on or prior to
the Closing Date.

 
Section 6.3                      Consents and Approvals.  Consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement shall
be in full force and effect on the Closing Date.

 
Section 6.4                      No Violation of Orders.  No preliminary or
permanent injunction or other order issued by any court or governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any government or
governmental or regulatory authority, which declares this Agreement invalid in
any respect or prevents the consummation of the transactions contemplated
hereby, or which materially and adversely affects the assets, properties,
operations, prospects, net income or financial condition of CMG shall be in
effect; and no action or proceeding before any court or governmental or
regulatory authority, domestic or foreign, shall have been instituted or
threatened by any government or governmental or regulatory authority, domestic
or foreign, or by any other person, or entity which seeks to prevent or delay
the consummation of the transactions contemplated by this Agreement or which
challenges the validity or enforceability of this Agreement.
 
Section 6.5                      Absence of Litigation. No action, suit or
proceeding before any court or any governmental body or authority, pertaining to
the transactions contemplated by this Agreement or to its consummation, shall
have been instituted or threatened.
 
 
13

--------------------------------------------------------------------------------

 
ARTICLE VII
 
CONDITIONS TO OBLIGATIONS OF CMG

 
The obligations of CMG to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by CMG in its sole
discretion:

 
Section 7.1                      Representations and Warranties of Good Gaming
and Good Gaming Shareholders.  All representations and warranties made by Good
Gaming and Good Gaming Shareholders in this Agreement shall be true and correct
on and as of the Closing Date as if again made by Good Gaming and Good Gaming
Shareholders on and as of such date.
 
Section 7.2                      Agreements and Covenants.  Good Gaming and Good
Gaming Shareholders shall have performed and complied in all material respects
to all agreements and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date.
 
Section 7.3                      Consents and Approvals.  All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement, shall
have been duly obtained and shall be in full force and effect on the Closing
Date.

 
Section 7.4                      No Violation of Orders.  No preliminary or
permanent injunction or other order issued by any court or other governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any government or
governmental or regulatory authority, domestic or foreign, that declares this
Agreement invalid or unenforceable in any respect or which prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of Good Gaming, taken as a whole, shall be in effect; and no
action or proceeding before any court or government or regulatory authority,
domestic or foreign, shall have been instituted or threatened by any government
or governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 7.5.                      Other Closing Documents.  Good Gaming shall
have received such other certificates, instruments and documents in confirmation
of the representations and warranties of Good Gaming and Good Gaming
Shareholders or in furtherance of the transactions contemplated by this
Agreement as CMG or its counsel may reasonably request.
 
Section 7.6                      Absence of Litigation. No action, suit or
proceeding before any court or any governmental body or authority, pertaining to
the transactions contemplated by this Agreement or to its consummation, shall
have been instituted or threatened against Good Gaming or Good Gaming
Shareholders.


ARTICLE VIII


TERMINATION AND ABANDONMENT
 
SECTION 8.1                                Methods of Termination.  This
Agreement may be terminated and the transactions contemplated hereby may be
abandoned at any time before the Closing:

 
(a)           By the mutual written consent of the parties;

 
(b)           By CMG upon a material breach of any representation, warranty,
covenant or agreement on the part of Good Gaming Shareholders set  forth in this
Agreement, or if any representation or warranty of Good Gaming and Good Gaming
Shareholders shall become untrue, in either case such that any of the conditions
set forth in Article VII hereof would not be satisfied, and such breach shall,
if capable of cure, has not been cured within ten (10) days after receipt by the
party in breach of a notice from the non-breaching party setting forth in detail
the nature of such breach;

 
(c)           By Good Gaming Shareholders, upon a material breach of any
representation, warranty, covenant or agreement on the part of CMG set forth in
this Agreement, or, if any representation or warranty of CMG and the
shareholders of CMG shall become untrue, in either case such that any of the
conditions set forth in Article VI hereof would not be satisfied, and such
breach shall, if capable of cure, not have been cured within ten (10) days after
receipt by the party in breach of a written notice from the non-breaching party
setting forth in detail the nature of such breach; and

 
 
15

--------------------------------------------------------------------------------

 
(d)           By any party if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.

 
Section 8.2                      Procedure Upon Termination.  In the event of
termination and abandonment of this Agreement by a party pursuant to Section
8.1, written notice thereof shall forthwith be given by the terminating party to
the other parties and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned, without further action.  If this
Agreement is terminated as provided herein, no party to this Agreement shall
have any liability or further obligation to any other party to this Agreement;
provided, however, that no termination of this Agreement pursuant to this
Article VIII shall relieve any party of liability for a breach of any provision
of this Agreement occurring before such termination.


ARTICLE IX
 
MISCELLANEOUS PROVISIONS
 
Section 9.1                      Survival of Provisions.  The respective
representations, warranties, covenants and agreements of each of the parties to
this Agreement (except covenants and agreements which are expressly required to
be performed and are performed in full on or before the Closing Date) shall
survive the Closing Date and the consummation of the transactions contemplated
by this Agreement for a period of one year. In the event of a breach of any of
such representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.

 
Section 9.2                      Publicity.  No party shall cause the
publication of any press release or other announcement with respect to this
Agreement or the transactions contemplated hereby without the consent of the
other parties, unless a press release or announcement is required by law.  If
any such announcement or other disclosure is required by law, the disclosing
party agrees to give the non-disclosing parties prior notice and an opportunity
to comment on the proposed disclosure.

 
Section 9.3                      Successors and Assigns.  This Agreement shall
inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and assigns; provided, however, that no party shall assign
or delegate any of the obligations created under this Agreement without the
prior written consent of the other parties.

 
 
16

--------------------------------------------------------------------------------

 
Section 9.4                      Fees and Expenses.  Except as otherwise
expressly provided in this Agreement, all legal and other fees, costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees, costs or
expenses.

 
Section 9.5                      Notices.  All notices and other communications
given or made pursuant hereto shall be in writing and shall be deemed to have
been given or made if in writing and delivered personally or sent by registered
or certified mail (postage prepaid, return receipt requested) to the parties at
the following addresses:
 
If to CMG to:

 
Attn: Jeffrey Devlin
333 Hudson Street, Suite 303
New York, New York 10013
E-Mail: captjedge@aol.com

 
with a copy to:

 
Ofsink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Attn: Darren Ofsink, Esq.
Fax: 646-224-9844

 
If to Good Gaming or Good Gaming Shareholders, to:
 
Attn: ______________
 
____________________
 
____________________
 
E-Mail: ____________________

 
17

--------------------------------------------------------------------------------

 
or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5
 
Section 9.6                      Entire Agreement.  This Agreement, together
with the exhibits hereto, represents the entire agreement and understanding of
the parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the exhibits, certificates and
other documents delivered in accordance herewith.  This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this Agreement.  No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.

 
Section 9.7                      Severability.  This Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Agreement or of
any other term or provision hereof.  Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible so as to be valid and
enforceable.

 
Section 9.8                      Titles and Headings.  The Article and Section
headings contained in this Agreement are solely for convenience of reference and
shall not affect the meaning or interpretation of this Agreement or of any term
or provision hereof.

 
Section
9.9                      Counterparts.                                This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original and all of which together shall be considered one and the
same agreement.

 
Section 9.10                      Convenience of Forum; Consent to
Jurisdiction.  The parties to this Agreement, acting for themselves and for
their respective successors and assigns, without regard to domicile, citizenship
or residence, hereby expressly and irrevocably elect as the sole judicial forum
for the adjudication of any matters arising under or in connection with this
Agreement, and consent and subject themselves to the jurisdiction of, the courts
of the State of New York located in County of New York, and/or the United States
District Court for the Southern District of New York, in respect of any matter
arising under this Agreement. Service of process, notices and demands of such
courts may be made upon any party to this Agreement by personal service at any
place where it may be found or giving notice to such party as provided in
Section 9.5.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 9.11                      Enforcement of the Agreement.  The parties
hereto agree that irreparable damage would occur if any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereto, this being in
addition to any other remedy to which they are entitled at law or in equity.

 
Section 9.12                      Governing Law.  This Agreement shall be
governed by and interpreted and enforced in accordance with the laws of the
State of New York without giving effect to the choice of law provisions thereof.

 
Section 9.13                      Amendments and Waivers. No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by all of the parties hereto.  No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 
[Signature Page to Follow]
 
 
 
19

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Share Exchange
Agreement as of the date first above written.


 
CMG HOLDINGS GROUP INC.

 


 
By:____________________________
Name: Jeffrey Devlin
Title:   Director
 
 
 
GOOD GAMING INC.

 


 
By: _______________________________
 
Name:
 
Title:
 


 
GOOD GAMING SHAREHOLDERS:


 
BMB Financial Inc.
 


 
By: ___________________
 
Name:
 
Title:
 


 
___________________________
 
Jackie Beckford

 
20

--------------------------------------------------------------------------------

 
 
Schedule I
 
Good Gaming Shareholders

 
Shareholder Name
Number of GG Common Stock
Number of CMG Common Stock to receive
SSN/TAX ID
Address
BMB Financial Inc.
500
2,500,000
   
Jackie Beckford
500
2,500,000
   
Total
1,000
5,000,000
   



 
 
 
21

--------------------------------------------------------------------------------

 
 
Schedule II
 
CMG Capital Contribution to Good Gaming
 
Date of Contribution
Amount of Contribution
December 2013
$50,000, with an additional $150,000 due to developer (AudioEye, Inc.)
February 2014
$15,000 (equipment purchases)
February 2014
$18,000 (three payments of $6,000 in consulting fees to Jackie Beckford)
Total
$233,000

 
 
 
22

--------------------------------------------------------------------------------

 